Cooper, J.,
delivered the opinion of the court.
Appellant, a judgment creditor of appellee, caused an execution on his judgment to be levied upon certain lands of appellee, and at the execution sale he became the purchaser. This is an action of ejectment to recover the land so sold. The appellee defended upon the ground that the land in controversy was a part of his homestead and exempt from sale under execution. The single question presented is whether the land was a part of the homestead. The facts are not controverted, and the question is purely one of law. The residence of appellee is located within the corporate limits of *476the town of Oakland. The land on which it is situated is less in quantity than one hundred and sixty acres, and less in value than two thousand dollars. Appellee devotes his land to agriculture, and the whole comprises one place. While the residence is within the corporate limits of the town, all of the land except fifteen or twenty acres is without such limits. The question then is, whether the homestead exempt by law may be one located partly within and partly without an incorporated town. It is determinable by a construction of sections 1248 and 1249 of the code of 1880, which are as follows:—
“ Section 1248. Every citizen of this state, male or female, being a householder, and having a family, shall be entitled to hold exempt from seizure or sale under any execution or attachment the land and buildings owned and occupied as a residence by such debtor; provided the quantity of land shall not exceed one hundred and sixty acres, nor the value thereof, inclusive of improvements, the sum of two thousand dollars.
“Section 1249. Every person being a householder, and having a family, residing in any city, town, or village, shall be entitled to hold exempt from seizure or sale under any execution or attachment the land and buildings owned and occupied as a residence by such debtor, not to exceed in value two thousand dollars, and personal property to be selected by him, not to exceed in value two hundred and fifty dollars, or the articles specified in the first section of this act.”
The articles specified by the first section of the act are those that are exempt to all persons, those exempt to persons following particular callings, and some articles exempt to heads of families. The argument of appellant’s counsel is this: By § 1248, there is exempt to every citizen being a householder and the head of a family, the land and buildings owned and occupied as a homestead, provided it does not exceed in quantity one hundred and sixty acres, nor in value two thousand dollars. Unless, therefore, § 1249 was intended to limit the urban exemptionist to the limits of the town, that section, it is said, has no meaning as applied to homesteads, and since it is the duty of the court to construe statutes as to give some *477meaning to every provision, § 1249 should be held to confine the urban exemptionist to the corporate limits of the town.
We recognize the rule appealed to as valuable in aiding the court to discover the legislative purpose, which is the paramount end of construction, but it is not permissible to absorb the statute in the rule, nor to overturn the legislative will, that the rule may live. It is our duty to look at the statute from its four corners; to change the collocation of words and sentences if necessary • to consider the general purpose, if that be clear • to look to the history of legislation on the subject, and if, within the words of the statute so considered the intent can be discovered, to give effect to it.
If we consider § 1249 alone there is nothing in it indicating the intention of the legislature to confine the homestead to any merely imaginative line. The paramount purpose disclosed is to exempt the “ land and buildings owned and occupied by the debtor as a residence,” provided the same does not exceed in value the sum of two thousand dollars. The statute does not say that the land shall lie wholly within the village or town. Every condition required by the section is disclosed by the facts of this case. The appellee is a citizen and householder, and has a family • he owns and occupies the land and buildings thereon as a residence, and the value thereof does not exceed two thousand dollars.
The conclusion that it was intended to restrict the homestead to the limits of the corporation is inferentially drawn, because it is said if such purpose be not found this section need not have been enacted, since under the preceding one the exemption might have been claimed. But a mere transposition of the sections would answer this objection. So transposed and read, it would appear that the legislature, having by one section provided for urban ex-emptionists, turned its attention to the cases of those living in the country, and as to these added another limitation, viz., that the area should not exceed one hundred and sixty acres. We may fairly suppose it to have been assumed that the home in a town or village reaching in value two thousand dollars would not exceed in area one hundred and sixty acres, while in the country the limitation of *478value might include a greater quantity of land than it was thought desirable to exempt.
When we look to the history of legislation on the subject of exemptions, it is at once perceivable how the two sections came into existence.
By the code of 1857, art. 281, page 529, there was one provision, applicable alike to persons living in towns and in the country. The limitation was that the quantity should not exceed eighty acres, nor the value of fifteen hundred dollars. By the act of November 28,1865 (Acts of 1865, page 137), there was exempted to the rural exemptionist two hundred and forty acres of land, regardless of value, and to the urban exemptionist real and personal property to the value of four thousand dollars. By the act of July 25, 1870 (Acts, page 98), there was exempted to the ruralist eighty acres of land, regardless of value, and to those living in a city, town, or village “ two thousand dollars worth of real property, comprising the proper homestead and other buildings connected therewith.” In the codification of 1871, the limit of valuation, theretofore imposed only on homesteads in cities, towns, or villages, was applied also to the rural homestead. The attention of the legislature and the codifiers was evidently directed to the purpose of changing the law in reference to the rural homestead, by adding a limitation of value. No change whatever was made of the homestead in cities, towns, or villages, and it is not, in the absence of clear evidence of such purpose, permissible to imply the intent to make such change, from the mere fact that a new limitation was imposed on another character of homesteads.
We are therefore of opinion that the appellee’s homestead was not limited by the corporate lines of the village in which his, residence is located.

Affirmed.